Citation Nr: 0827096	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-38 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a back disability, 
to include as secondary to a service-connected skull 
fracture.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
skull fracture.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a skull fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1964.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a cervical 
spine disability and a back disability.  It also granted 
service connection for residuals of a skull fracture and 
assigned a noncompensable evaluation, effective September 26, 
2003.  Subsequently, in a February 2006 decision, the RO 
increased the evaluation for the service-connected skull 
fracture disability to 10 percent, effective September 26, 
2003.


FINDINGS OF FACT

1.  A back disability, to include arthritis, was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service, nor causally related to, or aggravated by, a 
service-connected disability.

2.  A cervical spine disability, to include arthritis, was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service, nor causally related to, or 
aggravated by, a service-connected disability.

3.  The service-connected residuals of a skull fracture are 
manifested by three areas of loss of skull that do not 
constitute an area of between the size of a 25-cent piece and 
a 50-cent piece.


CONCLUSIONS OF LAW

1.  A back disability, to include arthritis, was not incurred 
in, or aggravated by, active service, may not be presumed to 
have been so incurred or aggravated, and is not proximately 
due to, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).

2.  A cervical spine disability, to include arthritis, was 
not incurred in, or aggravated by, active service, may not be 
presumed to have been so incurred or aggravated, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a skull fracture have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5296 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and/or an effective date will be assigned 
in the event of award of the benefit sought.

With respect to the veteran's increased rating claim, because 
the March 2004 rating decision granted the veteran's claim of 
entitlement to service connection for residuals of a skull 
fracture, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the March 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The September 2005 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the 
disability on appeal, and included a description of the 
rating formulas under that diagnostic code.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for the service-connected disability on 
appeal. 

With respect to the veteran's service connection claims, VA 
issued VCAA notice by means of October 2003 and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, and provided him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, although additional notice 
was provided to the appellant after the initial adjudication, 
the appellant has not been prejudiced thereby.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record. The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

The Board notes that a report of VA examination in September 
2005 reveals that the veteran indicated that he is in receipt 
of Social Security disability benefits because of his back.  
The record does not contain a copy of the determination that 
granted such benefits or the clinical records used therein.  
However, the Board finds that to remand for such records 
would serve no useful purpose.  These records, which were 
generated decades after the veteran's discharge from service, 
refer only to current disability, and thus would be 
cumulative of the records already of record which show the 
existence of the disability at issue.  Thus, the Board 
concludes that further development with regard to VA's duty 
to assist would serve no useful purpose and that no prejudice 
to the veteran will result.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

The veteran asserts that service connection is warranted for 
a back disability and a cervical spine disability.  With 
respect to current disability, the record reflects that the 
veteran has been diagnosed with cervical spine degenerative 
joint disease and a low back disability that has been 
diagnosed as degenerative joint disease, spinal stenosis, and 
herniated disc, diffused bulging discs, spondylolysis, and/or 
degenerative disc disease.  However, with regard to an in-
service injury or disease, the veteran's service medical 
records are silent for complaints of or treatment for a 
cervical spine and/or back disability.  Indeed, it is 
significant to note that on an October 1964 Report of Medical 
History provided in conjunction with the veteran's separation 
examination, the veteran denied a history of arthritis or 
rheumatism.  On the corresponding Report of Medical 
Examination, the examiner reported that the veteran's spine 
and neck were normal.

As to the etiology of the veteran's back disability, the 
Board observes that in September 2004, a VA treating 
physician, relying on a history provided to him by the 
veteran, in which the veteran indicated that he injured his 
back while on active duty in Korea, indicated that "there is 
evidence for that, as he has a spondylolysis
at L5, which could be traumatic."  However, because the 
veteran's service medical records do not show that the 
veteran injured his back in service, the Board finds that the 
examiner's conclusion is not probative, competent evidence.  
The Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on an 
inaccurate factual premise is not probative. Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  As to the etiology of the 
veteran's neck disability, there is no medical evidence of 
record that etiology relates the veteran's neck disability to 
any incident of his service.  Accordingly, the Board 
concludes that the veteran's neck and back disabilities were 
not incurred in, or aggravated by service. 

Moreover, the record establishes that the initial diagnosis 
of a cervical spine and/ or a back disability in 2001 was 
many years after the veteran's separation from service.  The 
Board notes that in the absence of demonstration of 
continuity of symptomatology, the initial demonstration of a 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, in the 
absence of any clinical opinion to the contrary, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a cervical spine disability 
and a back disability on a direct incurrence basis.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
the veteran's back and/or neck arthritis were demonstrated 
within one year of separation from service.  However, the 
Board notes that there is no evidence of record that 
establishes that arthritis was demonstrated within one year 
of separation from service.  As noted above, the first 
clinical evidence of record of arthritis was in 2001, years 
after the veteran's separation from service. Thus, the Board 
concludes that the veteran is also not entitled to a grant of 
service connection for neck and back arthritis on a 
presumptive basis.

The Board acknowledges the veteran's contentions that his 
current back and neck disabilities are related to his 
service-connected residuals of a skull fracture disability.  
In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service connected for 
residuals of a skull fracture.  As discussed above, the 
record establishes that the veteran has been diagnosed with a 
back disability and a cervical spine disability.  However, 
the medical evidence of record does not establish that such 
conditions are caused or aggravated by the veteran's service-
connected residuals of a skull fracture.  In fact, the 
examiner from the veteran's December 2003 VA examination, 
after an examination of the veteran and a review of his 
claims file, opined that with respect to the veteran's back 
disability:

Injury to the head, or the skull injury, 
was to the lateral frontal.  The 
veteran's exit physical did not note any 
problems to the back at all.  It was 
noted as normal. Upon review of the 
active duty records, no complaints of 
back problems were noted.  Therefore, it 
is unlikely that the head injury skull 
fracture is the cause of the development 
of the arthritis and diffused bulging 
noted throughout the back.


Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the veteran's neck and back 
disabilities were not caused by his service-connected 
residuals of a skull fracture.

There is also no competent clinical evidence of record which 
asserts that the veteran's service-connected residuals of a 
skull fracture aggravate his current neck and/or back 
disabilities.  Accordingly, in the absence of any evidence to 
the contrary, the Board concludes that the veteran's back and 
neck disabilities were not aggravated by his service-
connected residuals of a skull fracture.  Thus, the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
cervical spine and back disabilities are related to service, 
to include as secondary to his service-connected residuals of 
a skull fracture, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran has current back and cervical 
spine disabilities that are related to his active military 
service on either a direct, secondary, or presumptive basis.  
The negative evidence of record is of greater probative value 
than the veteran's statements in support of his claims.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a back disability and a cervical 
spine disability and the claims must be denied.

2.  Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of a skull 
fracture, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran asserts that an increased evaluation is warranted 
for his service-connected residuals of a skull fracture.  
Such disability is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic 
Code 5296. Under the criteria set forth in Diagnostic Code 
5296, loss of part of the skull, both inner and outer tables, 
without brain hernia, warrants a 10 percent evaluation for an 
area smaller than the size of a 25-cent piece or 0.716 in² 
(4.619 cm²).  A 30 percent rating would be warranted for a 
loss of an intermediate area, and a 50 percent rating would 
be warranted for an area larger than the size of a 50-cent 
piece or 1.140 in² (7.355 cm²), without brain hernia.

Therefore, to warrant a higher evaluation, the veteran would 
have to be found to have loss of an intermediate area of the 
skull, between the size of a 25-cent piece, and a 50-cent 
piece.  However, the Board finds that the record does not 
demonstrate that the veteran is entitled to a higher 
evaluation.  In this regard, the examiner from the veteran's 
January 2006 VA examination reported that upon evaluation of 
the veteran's skull, per radiologist, there were three 
circular lucent areas that involved skull loss in the 
calvarium.  According to the examiner, the three areas were: 
1) 0.7  x 0.8 cm; 2) 1 x 1 cm; and 3) 1.4 x 0.6 cm.

Based on such clinical evidence which does not show that any 
of the veteran's areas of skull loss is between the size of a 
25-cent piece and a 50-cent piece, the Board finds that the 
veteran's current residuals of a skull fracture more nearly 
approximates the criteria for the currently assigned 10 
percent evaluation, than the criteria for a higher, 30 
percent evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased initial rating for the veteran's service-connected 
residuals of a skull fracture at any time during the rating 
period on appeal.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased initial rating must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to a service-connected skull fracture is 
denied.

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
skull fracture is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a skull fracture is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


